El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El apelante, fné condenado en pleito sobre indemnización por palabras injuriosas vertidas por él a pagar al deman-dante cierta cantidad y las costas, gastos y desembolsos del demandante. Presentado por éste su memorándum de cos-tas fué aprobado. Contra esta resolución se ha interpuesto el presente recurso.
La resolución apelada fue dictada por un juez distinto' del que presidía la corte cuando el pleito fué fallado y fun-dándose en esto alega el apelante que carecía de competencia para resolver sobre las costas porque el único que podía aprobar el memorándum era el juez que conoció del juicio porque oyó la prueba y era quien podía determinar si hubo o no culpabilidad en la parte demandada.
No tiene razón el apelante en esta alegación de error por-que la cuestión de si el demandado debía pagar las costas fué resuelta por la sentencia del juez que oyó la prueba y la resolución apelada se limitó a fijar la cuantía de ellas partiendo de la base de la condena..
También alega el apelante que puesto .que la sentencia no contiene la condena expresa de pagar honorarios de abogado no puede ser aprobada esa partida del memorándum toda vez que la sección séptima de la Ley de 1902 autorizando pleitos civiles por daños y perjuicios por libelo y calumnia dispone que la sentencia contra el demandado incluirá las costas y honorarios de abogado.
De acuerdo con la cita hecha por el apelante y toda vez que en esa sección se dispone que la sentencia que se dictare *372a favor del demandante incluirá los honorarios de abogado, precepto que es imperativo, el hecho de qne respecto de ellos nada diga expresamente la sentencia no impediría qne figu-raran en el memorándum y que fueran aprobados. Pero es que según hemos interpretado las Leyes Nos. 38 y 15 del año 1917, tomos primero y segundo, en los casos de Zorrilla v. Orestes, 28 D. P. R. 746; Candal v. Vargas, 29 D. P. R. 648; Betancourt v. Junta de Subastas, y El Pueblo de Puerto Rico por querella de Ramón Salgado v. Pedro López, resueltos estos dos casos respectivamente en 20 y 24 de marzo de este año, la idea de la Legislatura desde la aprobación de esas leyes fue que la condena de costas y honorarios de abogado era discrecional en las cortes en toda clase de acciones civi-les; y como también hemos declarado en el caso de Brac v. Ojeda, 27 D. P. R. 658, y ratificamos en el de Ramírez v. American Railroad Company, 28 D. P. R. 182, al considerar dichas leyes, que la condena de costas incluye los honorarios de abogado a menos que el juez los excluya, habiendo sido condenado el apelante a pagar las costas estaban incluidas en éstas los honorarios de abogado y por tanto la corte inferior no cometió error al aprobar esa partida del memo-rándum.
Alega por último el apelante que dos partidas aprobadas, una por indemnización a cuatro testigos y otra por sus cita-ciones son demasiado generales pues no dicen dónde fueron citados ni quiénes de ellos han cobrado la indemnización.
Como esos datos han de resultar de los autos no creemos que haya que hacer la especificación que el apelante echa de menos. De todos modos, debió pedir, y no lo hizo, que se especificaran tales partidas.
La resolución apelada debe ser confirmada.

Confirmada la orden apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciado Hutchison.
*373Los Jueces Asociados Sres. Wolf y Franco Soto no to-rnaron parte en la vista de este caso.